NUMBER 13-09-00033-CV

                                    COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI - EDINBURG


                                   IN RE: MARLENE MARGO


                            On Petition for Writ of Mandamus.


                               MEMORANDUM OPINION
     Before Chief Justice Valdez and Justices Yañez and Benavides
                   Memorandum Opinion Per Curiam1

        Relator, Marlene Margo, filed a petition for writ of mandamus in the above cause on

January 21, 2009. The Court requested and received a response from the real parties in

interest. See TEX . R. APP. P. 52.4.

        Mandamus is an extraordinary remedy, which is available only when a trial court has

clearly abused its discretion and the relator lacks an adequate remedy by appeal. See In



        1
          See T E X . R . A PP . P . 5 2 .8 (d ) (“W hen denying relief, the court m ay hand dow n an opinio n but
is not required to do so.”); T EX . R . A PP . P . 47.4 (distinguishing opinions and m em orandum opinions).
re Prudential Ins. Co. of Am., 148 S.W.3d 124, 135-36 (Tex. 2004) (orig. proceeding)

(citing Walker v. Packer, 827 S.W.2d 833, 840 (Tex. 1992)); see also In re Team Rocket,

L.P., 256 S.W.3d 257, 259 (Tex. 2008) (orig. proceeding). Mandamus will also lie to

correct a void order, that is, an order the trial court had no power or jurisdiction to render.

In re Sw. Bell Tel. Co., 35 S.W.3d 602, 605 (Tex. 2000) (orig. proceeding) (per curiam); In

re Dickason, 987 S.W.2d 570, 571 (Tex. 1998) (orig. proceeding). When the trial court's

order is void, mandamus relief is available regardless of whether there is an adequate

remedy by appeal. Sw. Bell Tel. Co., 35 S.W.3d at 605; In re Vlasak, 141 S.W.3d 233,

235 (Tex. App.–San Antonio 2004, orig. proceeding).

       Based on the record presented, the order at issue in this proceeding is not void.

See, e.g., HIDALGO COUNTY (TEXAS) CIV. DIST . CT . LOC . R. 1.2.1. Further, the order does

not represent a clear abuse of discretion insofar as relator has not shown that her ability

to present a viable claim or defense is severely compromised or vitiated by the trial court’s

discovery ruling to the extent that she is effectively denied the ability to develop the merits

of her case. Walker v. Packer, 827 S.W.2d 833, 843 (Tex. 1992) (orig. proceeding); see

also In re Allied Chem. Corp., 2009 Tex. App. LEXIS 557 (Tex. App. Corpus Christi Jan.

27, 2009, orig. proceeding). Moreover, relator has failed to justify her delay in filing the

instant proceeding. See In re Int'l Profit Assocs., 274 S.W.3d 672, 676 (Tex. 2009) (orig.

proceeding) (per curiam); In re Users Sys. Servs., Inc., 22 S.W.3d 331, 337 (Tex. 1999)

(orig. proceeding); see, e.g., Rivercenter Assocs. v. Rivera, 858 S.W.2d 366, 367 (Tex.

1993) (orig. proceeding).




                                              2
      Accordingly, the Court, having examined and fully considered the petition for writ of

mandamus and response thereto, is of the opinion that relator has not shown herself

entitled to the relief sought. The petition for writ of mandamus is DENIED. See TEX . R.

APP. P. 52.8(a).

                                                                     PER CURIAM


Memorandum Opinion delivered and
filed this 23rd day of April, 2009.




                                            3